                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DISTRICT


JAMAAL CAMERON; RICHARD
BRIGGS; RAJ LEE; MICHAEL
CAMERON; MATTHEW
SAUNDERS, individually and on
behalf of all others similarly situated,
                                                 Case 2:20-cv-10949-LVP-MJH
        Plaintiffs,

v.

MICHAEL BOUCHARD, in his
official capacity as Sheriff of Oakland
County; CURTIS D. CHILDS, in his
official capacity as Commander of
Corrective Services; OAKLAND
COUNTY, MICHIGAN,

      Defendants.
__________________________________________________________________

              DEFENDANTS’ MOTION FOR RECONSIDERATION
      NOW COME Defendants, MICHAEL BOUCHARD, CURTIS D. CHILDS and

OAKLAND COUNTY, by and through their attorneys, POTTER DeAGOSTINO

O’DEA & CLARK, and pursuant to E.D. Mich LR 7.1(g), hereby request the Court

to reconsider its ruling in its April 17, 2020 Opinion and Order Granting Plaintiffs’

Motion for Temporary Restraining Order (“TRO”) for the reasons set forth in the

brief accompanying this Motion.

                                  POTTER, DeAGOSTINO, O’DEA & CLARK

                                  s/ STEVEN M. POTTER (P33344)
                                  Attorneys for Defendants
                                  2701 Cambridge Court, Suite 223
                                  Auburn Hills, Michigan 48326
                                  (248) 377-1700
Dated:       April 20, 2020       spotter@potterlaw.com



         BRIEF IN SUPPORT OF MOTION FOR RECONSIDERATION

I.    Factual Background

      A.     Procedural History

      Plaintiffs, all convicted felons, filed the instant action on April 17, 2020.

Plaintiffs’ Petition, titled “Petition for Writ of Habeas Corpus and Complaint for

Injunctive and Declaratory Relief” seeks class certification for potentially all inmates

incarcerated at Oakland County Jail and (without legal basis) requests their release



                                           2
from jail. Throughout April 17th, Plaintiffs’ filed a barrage of pleadings. These

included an Emergency Motion for Temporary Restraining Order and Motion for

Class Certification. After receipt of Plaintiffs’ pleadings, Defendants waived service

of Plaintiffs’ Complaint and the undersigned spoke with Plaintiffs’ counsel regarding

a proposed briefing schedule. At that time, Plaintiffs’ counsel proposed a hearing on

Wednesday, April 22, 2020 with Defendants’ Response due April 21, 2020. The

undersigned advised Plaintiffs’ counsel that Defendants could not agree to the

proposed schedule but would agree to a hearing on April 24 with Defendants’ brief

due April 20. This phone call occurred at approximately 3:00 pm. Without any notice

to Defendants or the undersigned, Plaintiffs’ then proceeded to file their Emergency

Motion to Expedite Consideration of Plaintiff’s Motion for Temporary Restraining

Order which was filed at 4:19 p.m. (R.12). Plaintiffs’ Emergency Motion did not

request a hearing date on April 22 as previously proposed by Plaintiffs’ counsel and

instead sought immediate consideration of its Motion for Temporary Restraining

Order. It should be noted that the page total of Plaintiffs’ filings (including exhibits)

on April 17 totaled 615 pages.

      Less than two (2) hours after Plaintiffs’ Emergency Motion to Expedite

Consideration of Plaintiffs’ Motion for Temporary Restraining Order and prior to

Defendants filing any response to any of Plaintiffs’ filings, this Court entered its

                                           3
Opinion and Order granting Plaintiff’s Motion for Temporary Restraining Order. In

its Opinion and Order, the Court made a determination that Plaintiffs showed a strong

likelihood of success on the merits, entered Plaintiffs’ requested TRO and ordered

Defendants to take several measures in preparation of the TRO hearing including to

provide Plaintiffs and the Court with a list of inmates who are members of the

Medically-Vulnerable Subclass and provide Plaintiffs and the Court with a list of

individuals in the Medically-Vulnerable Subclass who Defendants object to releasing

and the basis for same. Because Defendants were unable to respond to Plaintiff’s

multiple filings, they were unable to advise the Court of the significant and numerous

legal deficiencies in Plaintiffs’ filings (notably there being no legal basis for this

Court to release inmates as Plaintiffs request) nor were Defendants able to present

evidence of the efforts and measures undertaken at the Oakland County Jail well

before Plaintiffs’ filed their lawsuit.

      The Court’s Opinion and Order is especially problematic considering the

deference entitled to government officials charged with the operation of correctional

facilities as discussed in more detail below. The Court’s Opinion is further

problematic because it permitted Plaintiffs’ counsel to make inflammatory and false

statements to the media regarding the conditions in the jail and defaming Defendant

Bouchard. Plaintiffs’ attorney Krithika Santhanam asserted called the situation “dire”

                                          4
and stated, “if we don’t act swiftly, folks will die.” (Exhibit A, Article). According

to Plaintiffs’ counsel Carey McGehee, “the Oakland County jail is particularly bad

and something needs to be done not just for our clients and other prisoners, but for

the jail staff, vendors and the public.” (Exhibit A). The truth reveals a far different

story than what was able to be portrayed in the media following the Court’s Opinion

and Order.

       B.      Oakland County Jail’s Pro-activity and Response to COVID-19

       In reality, Defendants have taken an immediate and proactive response to the

COVID-19 pandemic to curb an outbreak or spread at the Oakland County Jail. Prior

to any confirmed cases, signs were posted throughout the jail advising inmates of the

steps being taken to attempt to prevent the virus from entering the facility. (Exhibit

B, Affidavit of Captain Curtis Childs, ¶17). This was posted throughout the jail as

early as March 11, 2020. (Exhibit B, ¶17; Exhibit C, Sign). The posts advised inmates

that extra cleaning was being performed throughout the facility including ultraviolet

cleaning. (Exhibit B).

       Part of the jail’s attempts to prevent and/or eliminate the spread of COVID-19

from entering and/or spreading throughout the jail has included various hygiene and

cleanliness practices inside the jail. The following represent practices incorporated

by the jail:

                                          5
1.   Inmates in the main jail receiving area are given showers three times a
     week and are given whatever soap is needed when they shower.
     Additionally, two bars of soap are also provided to inmates in receiving
     area two times per week. In the main jail, the inmates receive two bars
     of soap two times per week. In the Annex, inmates are allowed to
     shower daily and soap is provided when they shower. In addition,
     inmates in the Annex receive two bars of soap twice per week.
     Furthermore, the desk deputy in each housing area has extra boxes of
     soap that is available upon request. (Exhibit B, ¶ 5).

2.   The jail uses a product called DMQ. The jail only dilutes this product
     pursuant to the manufacturer’s instruction. The product is machine
     mixed at the jail. DMQ is available to all inmates when requested and
     no less than three times per day. It is provided to the inmates with food
     delivery. Inmates are provided sponges and rags in order to use the
     DMQ. When inmates are transferred between cells, the cells are always
     disinfected before use by the transferring inmates. (Exhibit B, ¶ 6).

3.   Food preparation inmates are provided masks and gloves. Food delivery
     inmates are also provided masks and gloves. These requirements existed
     before COVID 19. (Exhibit B, ¶ 7).

4.   All inmates are provided fresh, clean laundry once per week. (Exhibit B,
     ¶ 8).

5.   Inmates performing laundry services are provided with gloves and
     masks and multiple clothing changes per day if requested. COVID 19
     laundry is separated from laundry not suspected of COVID 19
     contamination. (Exhibit B, ¶ 9).

6.   With regard to sinks and toilets contained within cells, cleaning is
     performed by inmates with DMQ that is provided to them at a minimum
     of three times per day. (Exhibit B, ¶ 11).




                                  6
      7.     With regard to PPE for correctional staff, all correctional staff have been
             issued masks and gloves. Additionally, N95 masks and face shields have
             been issued to correctional staff who have contact with inmates who
             have tested positive for COVID 19. (Exhibit B, ¶ 12)

      8.     With regard to common areas within the jail, all common areas are
             disinfected by custodial staff daily. (Exhibit B, ¶ 13).
      9.     With regard to shower cleanliness, showers in main jail are in cells and
             are cleaned by the inmates. Showers in Annex are cleaned by the
             trustees and are to be cleaned after each use by the inmates. The
             receiving showers are cleaned by trustees immediately after each use.
             (Exhibit B, ¶ 19).
      10.    With regard to the holding cells, inmates in the holding cells are not in
             the same vicinity as the positive and symptomatic inmates who are
             housed in separate pods. (Exhibit B, ¶ 20).
Hand sanitizer is not given to inmates due to an incident that occurred in October

2019 when inmates attempted to mix the hand sanitizer with other substances in an

effort to create drinkable alcohol which resulted in several inmates becoming ill.

(Exhibit B, ¶ 18; Exhibit D, Incident Report).       With regard to inmates’

communication with the medical staff, sick call slips are distributed to the inmates

daily and picked up every morning by medical staff. (Exhibit F, Affidavit of Vicki-

Lyn Warren, ¶ 3). Sick call slips are the protocol for inmates to self-report COVID-19

symptoms. (Exhibit F, ¶ 3). Individuals who are displaying COVID-19 symptoms are

seen daily by the medical staff and assessed accordingly. (Exhibit F, ¶ 3). A full set

of vitals is taken once per day. (Exhibit F, ¶ 3). Temperature is taken by the day,



                                           7
afternoon and midnight medical shifts and therapeutics are administered as needed.

(Exhibit F, ¶ 3). On Monday-Friday, each inmate in the facility is visited by a doctor

or nurse practioner at which time they are provided a lengthy verbal education by the

doctor or nurse practioner and are advised to immediately self-report any COVID-19

symptoms. (Exhibit F, ¶ 3).

      Unfortunately, despite the jail’s best efforts to prevent COVID-19 from

entering the jail, an inmate tested positive for COVID-19. Subsequent to the first

positive case, Oakland County Jail personnel have been extremely aggressive in

preventing further outbreak. If an inmate tests positive, that inmate is transferred into

a pod designated for COVID 19 individuals. If an inmate has significant symptoms

of COVID 19, that inmate is transferred from their cell and put into an area

designated as symptomatic pod. (Exhibit B, ¶ 4). All inmates who had contact with

someone who tests positive or has significant symptoms of COVID 19 are then placed

into quarantine for 14 days. (Exhibit B, ¶ 4).

      This also includes testing of all inmates who have shown symptoms of COVID-

19. (Exhibit F, ¶ 15). As of April 18, 2020, 242 inmates had received testing in the

form of a swab. (Exhibit F, ¶ 15 ). Of the 242 tests, only 36 inmates have tested

positive. (Exhibit F, ¶ 15). Five (5) of the 36 inmates who have tested positive have

been released from custody. (Exhibit F, ¶ 15). Seven (7) of the 36 inmates who have

                                           8
tested positive have recovered and are no longer quarantined. (Exhibit F, ¶ 15). Thus,

24 inmates remain in quarantine with positive results at the jail. (Exhibit F, ¶ 15). The

total jail population as of April 17, 2020 was 742 inmates. (Exhibit I, Daily Inmate

Population Report).

       The jail has also taken measures to encourage reporting of COVID-19

symptoms by including the waiver of any cost for treatment related to COVID-19 or

filing a medical grievance. (Exhibit F, ¶ 15).

       C.     Plaintiffs’ Credibility (or lack thereof)

       In support of Plaintiffs’ Motion for TRO, Plaintiffs attach declarations

containing allegations regarding the conditions of the jail. Because Defendants did

not have an opportunity to respond to Plaintiffs’ Motion (or allegations set forth in

the affidavits), the Court potentially took the affiants and the allegations contained

in the affidavits at face value. Interestingly, the affiants’ criminal histories are replete

with convictions related to crimes involving theft or dishonesty.

       Raj Lee’s criminal history includes convictions of felony home invasion, felony

receiving and concealing stolen property, and most recently felony uttering and

publishing countefeit bills or notes. (Exhibit E, Summary of Criminal Histories).

       David Kucharski’s criminal history includes convictions of felony receiving

and concealing stolen property, felony attempted home invasion, misdemeanor

                                             9
operating a vehicle with a forgery/alteration/false ID, felony larceny in a building,

felony home invasion (multiple convictions), felony attempted breaking and entering,

felony tampering with electronic monitoring device and misdemeanor retail fraud.

(Exhibit E).

      Jamaal Cameron’s criminal history includes four convictions of felony uttering

and publishing. (Exhibit E).

      Matthew Saunders’ criminal history includes convictions of felony armed

robbery, felony home invasion (1st degree), felony unlawful driving away of a motor

vehicle, felony receiving/concealing stolen property, felony breaking and entering a

vehicle (multiple convictions).

      Richard Briggs’ criminal history includes convictions of felony receiving and

concealing stolen property (multiple convictions), felony attempted unlawful driving

away of a motor vehicle (multiple convictions). (Exhibit E).

      Michael Bates’ criminal history includes convictions of misdemeanor larceny,

felony larceny from a motor vehicle and felony receiving/concealing stolen property.

(Exhibit E).

      Michael Cameron’s criminal history includes convictions of felony receiving

and concealing stolen property (multiple convictions) and felony unlawful driving

away of a motor vehicle (multiple convictions). (Exhibit E).

                                         10
      Attached as Exhibit E is summary of affiants’ criminal histories demonstrating

their lack of credibility and corresponding issues with the Court relying on statements

made by these individuals who have shown their propensity to repeatedly engage in

dishonest acts.

      Certainly, one could wonder if these career criminals are not simply looking

for a “get-out-of- jail-free” card.

II.   The Opinion and Order

      This Motion seeks reconsideration of the Court’s Opinion and Order dated

April 17, 2020 granting Plaintiff’s Motion for Temporary Restraining Order and

ordering Defendants to take measures in preparation of the TRO hearing related to

members of the “Medically-Vulnerable Subclass” identified in Plaintiff’s Complaint.

The instant motion is brought pursuant to Fed.R.Civ.P. 59(e) which permits a motion

to alter or amend a judgment to be filed within 10 days after entry of the judgment.

      The Supreme Court has noted that Fed.R.Civ.P. 59(e) was adopted “to
      mak[e] clear that the district court possesses the power to rectify its own
      mistakes in the period immediately following entry of judgment.” White
      v New Hampshire Dep’t of Employment Sec., 455 U.S. 445, 450; 102
      S.Ct. 1162, 1166, 71 L.Ed.2d 325 (1982) (internal quotations omitted);
      see also Ray E. Friedman & Co. v Jenkins, 824 F.2d 657, 660 (8th Cir.
      1987). Such a motion is therefore appropriate in cases where the court
      has based an order on a factual error.

Norman v Arkansas Dep’t of Education, 79 F.3d 748, 750 (8th Cir. 1996). “The



                                          11
purpose of Rule 59(e) is “to allow the district court to correct its own errors, sparing

the parties and appellate courts the burden of unnecessary appellate proceedings.”

Howard v United States, 533 F.3d 472, 475 (6th Cir. 2008) (quoting York v Tate, 858

F.2d 322, 326 (6th Cir. 1988)).

      Eastern District of Michigan Local Rule 7.1(g) provides the standards for a

motion for reconsideration:

      [T]he court will not grant motions for rehearing or reconsideration that
      merely present the same issues ruled upon by the court, either expressly
      or by reasonable implication. The movant must not only demonstrate a
      palpable defect by which the court and the parties have been misled but
      also show that correcting the defect will result in a different disposition
      of the case.

      “Palpable defect” has been defined as “a defect which is obvious, clear,

unmistakable, manifest, or plain.” Chrysler Realty Co., LLC, v Design Forum

Architects, Inc., 544 F.Supp.2d 609, 618 (2008).

      A.    The Court Erred When It Determined Plaintiffs Have a Strong
      Likelihood of Success on the Merits

      In order to grant a TRO, the Court must consider (1) whether the movant has

a strong likelihood of success on the merits, (2) whether the movant would suffer

irreparable injury absent a stay, (3) whether granting the stay would cause substantial

harm to others, and (4) whether the public interest would be served by granting the

stay. Ohio Republic Party v Brunner, 543 F3d 357, 361 (6th Cir.2008).

                                          12
       Where a prison inmate seeks an order enjoining prison officials, this Court is

required to proceed with the utmost care and must recognize the unique nature of the

prison setting. Orum v Michigan Dep’t of Corrections, 2018 WL 8369471 *11 (W.D.

Mich, December 11, 2018)(citing Kendrick v. Bland, 740 F.2d 432 at 438, n.3, (6th

Cir. 1984); Harris v. Wilters, 596 F.2d 678 (5th Cir. 1979)). In the context of the

prison administration, “the interests of identifiable third parties and the public at large

weigh against the granting of an injunction. Any interference by the federal courts in

the administration of ... prison matters is necessarily disruptive.” The Sixth Circuit

has noted:

       It is fundamental that the federal forum, as the ultimate guardian of
       constitutional rights, possesses the authority to implement whatever
       remedy is necessary to rectify constitutionally infirm practices, policies
       or conduct.... This broad, equitable authority, however, is tempered by
       precepts of comity and federalism.... The restraints of federalism must
       be applied not only when an injunction is sought against the judicial
       branch of state government, but also when an injunction is urged
       “against those in charge of an executive branch of any agency of state
       or local government.”.... Thus the federal equity court in fashioning a
       remedy must afford relief which is “no broader than necessary to remedy
       the constitutional violation.” Glover v Johnson, 855 F2d 277, 286 (6th
       Cir.1988)(citations and quotations omitted).

                                       *     *    *

       Federal restraint into intrusion of a state penal institution is counseled
       for at least two reasons:
       [J]udicial deference is accorded not merely because the administrator
       ordinarily will, as a matter of fact in a particular case, have a better grasp

                                            13
      of his domain than the reviewing judge, but also because the operation
      of our correctional facilities is peculiarly the providence of the
      Legislative and Executive Branches of our Government not the Judicial.

Kendrick v Bland, 740 F2d 432, 438 (6th Cir.1984)(quotations and citations omitted).

See also, Turner v Safley, 482 US 78, 85 (1987)(“Where a... penal system is involved,

federal courts have ... additional reason to accord deference to the appropriate prison

authorities”); Meachum v Fano, 427 US 215, 229 (1976)(“Federal courts do not sit

to supervise state prisons, the administration of which is of acute interest to the

States”). Importantly, a court should assume that, absent an official policy or practice

urging unconstitutional behavior, individual government officials will act

constitutionally. City of Los Angeles v Lyon, 461 US 95, 102 (1983); O’Shea v

Littleton, 414 US 488, 495-96 (1974).

             1.     Plaintiff’s Cannot Claim Eighth and Fourteenth Amendment
                    Violations as Part of a Habeas Petition

      In its Opinion and Order, the Court stated, “the Court finds that Plaintiffs are

likely to succeed on the merits of their claim alleging that jail conditions violate their

Eighth and Fourteenth Amendment rights.” (Opinion p. 3). The Court issued its Order

without permitting or considering a response from Defendants and without affording

any deference to defendant prison officials as required. Consequently, the Court

proceeded to issue its Opinion which also failed to consider well established



                                           14
precedent regarding the inability to file an Eighth/Fourteenth Amendment claim as

part of a habeas petition1.

      In Glaus v Anderson, 408 F3d 382, 387-88 (7th Cir. 2005), plaintiff alleged

defendant prison officials violated his Eighth Amendment rights. Specifically,

plaintiff alleged defendants were deliberately indifferent to his serious medical needs

which presented a potentially fatal situation. Id at 384. The district court denied

plaintiff’s habeas petition and the Seventh Circuit affirmed the district court holding:

      Glaus’s habeas corpus petition would be proper if release were among
      the possible remedies for an Eighth amendment deliberate indifference
      claim. Unfortunately for Glaus, it is not. If an inmate established that his
      medical treatment amounts to cruel and unusual punishment, the
      appropriate remedy would be to call for proper treatment, or to award
      him damages; release from custody is not an option...

      [Glaus’s claim] must be brought as either a civil rights claim or possibly
      a Federal Tort Claims Act claim against the United States or an
      Administrative Procedures Act challenge[.]

The Sixth Circuit has also held that an inmate may not challenge the conditions of

confinement in a habeas petition. In re Owens, 525 Fed. App'x 287, 290 (6th

Cir.2013). Similarly, in Burton v McGlasson, No. 2:14-CV-10693, 2014 WL 700503

(E.D. Mich. Feb. 24, 2014), this Court dismissed plaintiff’s habeas petition when

plaintiff’s petition challenged the conditions of confinement. This Court noted:


      1
             Defendants are in the process of preparing a Motion to Dismiss in lieu of Answer
             to Plaintiffs’ Petition pursuant to Fed. R. Civ. P. 12(b)(6).

                                             15
      Where a prisoner is challenging the very fact or duration of his physical
      imprisonment and the relief that he seeks is a determination that he is
      entitled to immediate release or a speedier release from that
      imprisonment, his sole federal remedy is a petition for writ of habeas
      corpus. Preiser v. Rodriguez, 411 U.S. 475, 500, 93 S.Ct. 1827, 36
      L.Ed.2d 439 (1973). However, habeas corpus is not available to
      prisoners who are complaining only of mistreatment during their legal
      incarceration. See Lutz v. Hemingway, 476 F.Supp.2d 715, 718
      (E.D.Mich.2007). Complaints like the ones raised by petitioner which
      involve conditions of confinement “do not relate to the legality of the
      petitioner's confinement, nor do they relate to the legal sufficiency of the
      criminal court proceedings which resulted in the incarceration of the
      petitioner.” Id. (quoting Maddux v. Rose, 483 F.Supp. 661, 672
      (E.D.Tenn.1980)). A petition for writ of habeas corpus is not the
      proper vehicle for a prisoner's claim that prison officials have been
      deliberately indifferent to his medical needs, because release from
      custody is not an available remedy for a deliberate indifference
      claim. See In re Owens, 525 Fed. App'x 287, 290 (6th Cir.2013); Glaus
      v. Anderson, 408 F.3d 382, 387 (7th Cir.2005); Hamilton v. Gansheimer,
      536 F.Supp.2d 825, 841–42 (N.D.Ohio 2008). An inmate like petitioner
      should therefore bring his medical indifference claim as a civil rights
      complaint. Glaus, 408 F.3d at 386–87. Because petitioner challenges
      only the conditions of his confinement, his claims “fall outside of the
      cognizable core of habeas corpus relief.” See Hodges v. Bell, 170 Fed.
      App'x 389, 393 (6th Cir.2006).

Id at *1 (emphasis supplied). See also, Martin v Zych, 2009 WL 398166 (E.D. Mich.

Feb. 17, 2009) (holding “petition for writ of habeas corpus is not the proper vehicle

for a prisoner's claim that prison officials have been deliberately indifferent to his

medical needs, because release from custody is not an available remedy for a

deliberate indifference claim”); Davis v Zych, 2009 WL 1212489 (E.D. Mich. May

4, 2009) (“[C]laims concerning the conditions of confinement are not cognizable in

                                          16
a habeas action brought pursuant to 28 U.S.C. §§ 2241 or 2254"); Crites v Madison

County Jail, 2018 WL 1832919 at *2 (dismissing habeas petition on preliminary

review holding deliberate indifference claim was non-cognizable) and Peterson v

Diaz, 2020 WL 1640008 (E.D. Cal. April 2, 2020)(holding habeas proceedings not

appropriate vehicle to raise Eighth Amendment claims related to COVID-19

pandemic).

      Here, Plaintiffs have done exactly what has been routinely rejected by

numerous federal courts including the Sixth Circuit. In re Owens, supra. Plaintiffs

have filed a Petition for Habeas Corpus that alleges Eighth and Fourteenth

Amendment violations relating to the conditions and confinement of the Oakland

County Jail. Unfortunately for Plaintiffs, a habeas petition is not the proper

mechanism for challenging conditions and confinement of incarceration. As this

Court has previously noted, “A petition for writ of habeas corpus is not the proper

vehicle for a prisoner's claim that prison officials have been deliberately indifferent

to his medical needs, because release from custody is not an available remedy for a

deliberate indifference claim.” Consequently, Plaintiffs cannot show any likelihood

of success with regard to their habeas petition as required in order to grant a TRO

regarding same. Chrysler Realty Co., LLC, supra.




                                          17
             2.    Plaintiffs’ Cannot Establish Defendants Are Recklessly
                   Disregarding The Risk Posed by COVID-19

      The United States Supreme Court has held, “the treatment a prisoner receives

in prison and the conditions under which he is confined are subject to scrutiny under

the Eighth Amendment.” Helling v McKinney, 509 US 25, 31; 113 S Ct 2475 (1993).

In regard to an inmates conditions of confinement, the Supreme Court noted that jail

conditions may be “restrictive and even harsh.” Rhodes v Chapman, 452 US 337, 347;

101 S Ct 2392 (1981). It is well settled that pursuant to the Eighth Amendment of the

United States Constitution, a prison official must “take reasonable measures to

guarantee the safety of the inmates.” Hudson v Palmer, 468 US 517, 526-527; 104 S

Ct 3194 (1984). To raise a cognizable constitutional claim for deliberate indifference

to an inmate's safety, an inmate must make a two-part showing: (1) the alleged

mistreatment was objectively serious; and (2) the defendant subjectively ignored the

risk to the inmate's safety. Farmer v Brennan, 511 U.S. 825, 834; 114 S.Ct. 1970

(1994).

      In regard to the second element discussed above, the United States Supreme

Court has held that in order for a plaintiff to be successful in his deliberate

indifference claim, he must show the prison official possessed a state of mind “more

blameworthy than negligence.” Id. The Farmer Court also noted that “acting or



                                         18
failing to act with deliberate indifference to a substantial risk of serious harm to a

prisoner is the equivalent of recklessly disregarding the risk.” Id. Importantly, the

reckless standard is not one of objectivity. Id at 837-838. Instead, a plaintiff must

show the prison officer “consciously disregarded,” a substantial risk of harm. Id at

839. The Sixth Circuit has likewise acknowledged that a plaintiff must show

defendant subjectively ignored a risk that was objectively serious. Leary v Livingston

County, 528 F3d 438, 442 (6th Cir.2008).The prison official's state of mind must

evince “deliberateness tantamount to intent to punish.” Miller v. Calhoun Cty., 408

F.3d 803, 812–13 (6th Cir. 2005) (citing Horn v. Madison County Fiscal Court, 22

F.3d 653, 660 (6th Cir.1994)).“[A]n official's failure to alleviate a significant risk that

he should have perceived but did not, while no cause for commendation, cannot under

our cases be condemned as the infliction of punishment.” Farmer, 511 U.S. at 838,

114 S.Ct. 1970.

       Deliberate indifference claims are the same under the Eighth and Fourteenth

Amendments. Ford v Cnty of Grand Traverse, 535 F3d 483, 494-95 (6th Cir.2008);

Hanner v City of Dearborn Heights, 450 Fed Appx 440, 447 (6th Cir.2011) (“Similar

rights are guaranteed to pretrial detainees by the Due Process Clause of the

Fourteenth Amendment, which provides the same deliberate indifference standard of

care as the Eighth Amendment”), Goebert v Lee County, 510 F3d 1312, 1326 (11th

                                            19
Cir.2007) (“the standards under the Fourteenth Amendment are identical to those

under the Eighth.”).

      Plaintiffs cannot show that Defendants have been deliberately indifferent to

their needs and thus are unable to show a strong likelihood of success on the merits

of their Eighth and Fourteenth Amendment claims because the overwhelming

evidence establishes Defendants previously put into place nearly all of the

requirements of the Court’s TRO at the jail. Although each individual reacts

differently to the virus, fortunately no inmate has been admitted to a hospital due to

COVID-19 related symptoms and no inmate has died as a result of COVID-19. The

individual components of the Court’s TRO will be addressed separately below.

                    A.    Liquid Hand Soap/Disinfectant Products

      Prior to the Court’s Order, OCJ practices included providing hand soap in all

cells. (Exhibit Exhibit B, ¶ 5). Two bars of soap are provided to inmates two times per

week. (Exhibit B, ¶ 5). Additionally, jail personnel provide disinfectant products

(“DMQ”) when requested and no less than three times per day to each cell in the jail.

(Exhibit B, ¶ 6).

                    B.    Hand Sanitizer

      Defendants do not allow for inmates to possess hand sanitizer and

vehemently object to any order regarding same. The OCJ previously provided

                                          20
inmates with access to sanitizer. (Exhibit B, ¶ 18). Unfortunately, on October 23,

2019, a serious incident occurred involving inmates making alcoholic drinks from

hand sanitizer. (Exhibit B, ¶ 18; Exhibit D Incident Report). As a result, several

inmates became ill including one inmate who became unresponsive and required

hospitalization. (Exhibit D, p. 28). Consequently, any future release of hand sanitizer

potentially places inmates at a serious risk to their own health and safety. In addition,

because Defendants are on notice of same, they potentially face exposure and liability

in the form of a substantive due process claim to the extent an inmate becomes ill due

to Defendants providing hand sanitizer to them.

                    C.     Access to Showers/Clean Laundry

       Inmates in the main jail receiving area are given showers three times per week.

(Exhibit B, ¶ 5). Inmates in the annex have daily access to showers. (Exhibit B, ¶ 5).

Inmates are given clean laundry once per week. (Exhibit B, ¶ 8).

                    D.     PPE for Jail Staff

       All jail personnel have been issued masks and gloves. (Exhibit B, ¶ 12).

Additionally, N95 masks and face shields have been issued to correctional staff who

have contact with inmates who have testified positive for COVID-19. (Exhibit B, ¶

12).

                    E.     Jail Staff Hygiene Efforts

                                           21
      Defendants have taken steps to ensure jail personnel wash their hands with

soap and water both before and after touching any person or surface in cells or

common areas. (Exhibit B, ¶ 24). This includes signs posted throughout the Jail for

all personnel to observe. (Exhibit B, ¶ 24). Jail personnel have access to both soap

and water to be used at their disposal. (Exhibit B, ¶ 24).

                    F.    Protocol to Report Symptoms

      With regard to inmates’ communication with medical staff, sick call slips are

distributed to the inmates daily and picked up every morning by medical staff.

(Exhibit F, ¶ 3). Sick call slips are the protocol for inmates to self-report COVID-19

symptoms. (Exhibit F, ¶ 3). Individuals who are displaying COVID-19 symptoms are

seen daily by the medical staff and assessed accordingly. (Exhibit F, ¶ 3). A full set

of vitals is taken once per day. (Exhibit F, ¶ 3). Temperature is taken by the day,

afternoon and midnight medical shifts and therapeutics are administered as needed.

(Exhibit F, ¶ 3).

                    G.    Testing of COVID-19

      Defendants have and continue to test all inmates who displays known

symptoms of COVID-19. (Exhibit F, ¶ 15). As of April 18, 2020, 242 COVID-19

tests have been administered to inmates through swab testing. (Exhibit F, ¶ 15). Of

the 242 tests performed, only 36 inmates have tested positive for COVID-19. (Exhibit

                                          22
F, ¶ 15). Five (5) of the positive inmates have been released from custody, seven (7)

recovered and returned to general population and 24 remain quarantined in the pod

designated for COVID-19 positive inmates. (Exhibit F, ¶ 15).

                    H.     Adequate Spacing

      With regard to social distancing, the CDC guidelines expressly recognize the

impracticality of providing six (6) feet of spacing for social distancing in correctional

facilities. (Exhibit B, ¶ 3) And, recognizing the guidelines provide that the six (6) foot

spacing strategy has to “…be tailored to the individual space in the facility…”

(Exhibit B, ¶ 3) The OCSO has implemented several CDC strategies to reduce

COVID-19 transmission by, 1) limiting recreational activities, 2) providing outside

catered meals in the housing units or cells, 3) suspending group programs and 4)

reducing the number of inmates in group cells where room and classification permit.

(Exhibit B, ¶ 3).   In addition, the OCSO closed one pod to provide for overflow of

newly arrested inmates to allow them fourteen (14) days quarantine, together with the

separation of these new inmates into pairs of two. (Exhibit B, ¶ 3) Extraordinary

efforts have been made to both reduce overall jail occupancy as well as reduce the

number of inmates in group cells. (Exhibit B, ¶ 3) Jail occupancy in joint cells has

been reduced by 56%. The remaining jail population consists of single and double

cell occupancy. (Exhibit B, ¶ 3).

                                           23
                    I.     Quarantine of Positive Cases

      Inmates who test positive are immediately quarantined from other inmates.

(Exhibit B, ¶ 4). There is one specific pod in the jail that has been designated for

COVID-19 positive inmates only. (Exhibit B, ¶ 4). These inmates have access to

showers, mental health services, reading materials, phone and video calling,

communications with counsel and personal property. (Exhibit B, ¶ 4). Inmates who

are positive for COVID-19 remain in quarantine for 14 days. (Exhibit B, ¶ 4).

                    J.     Response To Emergencies within an Hour

      All medical emergencies receive immediate response from jail personnel.

(Exhibit F, ¶ 6).

                    K.     Disinfecting Supplies

      See subparagraph (A) above.

                    L.     Communication Regarding COVID-19

      Communication including written postings have been posted and/or distributed

throughout the Jail. (Exhibit B, ¶ 17; Exhibit C). The communications advise inmates

of the steps taken by jail personnel as it pertains to COVID-19. (Exhibit B, ¶ 17). The

posting was posted throughout the jail as early as March 11, 2020 and prior to any

confirmed cases inside the jail. (Exhibit B, ¶ 17). Medical staff, including a doctor or

nurse practioner, are visiting each housing area Monday-Friday at which time they

                                          24
are constantly interacting with the inmate population and providing lengthy verbal

education regarding the importance of self-reporting COVID-19 symptoms. (Exhibit

F, ¶ 4).

                     M.    Training of Staff

       Signs are posted throughout the facility reminding jail personnel they are

required to wash their hands with soap and water as frequently as possible. (Exhibit

B, ¶ 24). The signs also instruct the staff on the proper method and manner to wash

their hands. (Exhibit B, ¶ 24). Additionally, as noted above, each housing area is

visited by a doctor or nurse practioner Monday-Friday. (Exhibit F,¶ 4).

                     N.    Medical Co-Pays

       Defendants have waived all charges related to medical co-pays related to

COVID-19 related symptoms and/or treatment which includes testing of same.

(Exhibit B, ¶ 23).

                     O.    Waiver of charges for Medical Grievances

       Defendants have waived charges related to medical grievances during the

pandemic. (Exhibit B, ¶ 22).

                     P.    Punitive Transfers/Retaliation

       Defendants have never engaged in punitive transfers or threats of transfers to

areas of the jail that have higher infection rates for any infraction. (Exhibit B, ¶ 10,

                                          25
15). As indicated above, inmates who have tested positive are quarantined in a pod

that is separate from all those who are not positive for COVID-19. (Exhibit B, ¶ 4).

                    Q.     CDC Recommendations

      On March 23, 2020, the Center for Disease Control (“CDC”) issued “Interim

Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correction

and Detention Centers. (ECF 17 Pg. ID 166, Pgs. 1- 27) Recognizing it is neither

feasible nor practical to implement all recommendations, the CDC expressly

authorizes Correction and Detention Centers to implement the recommendations

according to the “specific needs of…” their facility. Id pg. 4 of 27. This guidance

encompasses, among other things, “Prevention” and “Management” of the Covid-19

virus in the inmate population.

      CDC “Prevention” guidelines are intended to assist facilities in preventing the

spread of the virus from outside the facility to inside the facility.

      CDC “Management” guidelines are intended to assist facilities in clinically

managing confirmed and suspected COVID-19 cases inside the facility. Id pg. 6 of

27.

      Sheriff Michael Bouchard and the Oakland County Sheriff’s Office (“OCSO”)

had already implemented all feasible CDC recommendations relating to inmate safety

long before the subject suit.

                                           26
PREVENTION

      Among the recommendations for prevention, the CDC suggest “Cleaning and

Disinfecting Practices” be intensified. These recommendations include cleaning and

disinfecting surfaces several times a day. Id pg. 10 of 27. Long before this suit was

filed, the OCSO implemented new procedures requiring cleaning and disinfecting all

surfaces identified in the CDC recommendation three (3) times a day. In accord with

this new policy, all inmate Trusties and custodial staff clean common areas three (3)

times a day with approved disinfectant products. Inmates are given all necessary

cleaning supplies to clean their respective cells after each of their three (3) meal. In

addition, they are advised that cleaning supplies are readily available and are

encouraged to “use them as often as possible”. (Exhibit B, ¶ 5, 6, 19; Exhibit C).

      In accord with the CDC recommendations to use “household cleaners and

EPA-registered disinfectants effective against the virus that causes COVID-19” [Id

pg. 10 of 27] the OCSO uses DMQ® a United States Environmental Protection

Agency (“EPA”) EPA registered disinfectant. Id. (Exhibit G, EPA registration

documentation).

      In addition to the use of EPA registered cleaning agents, OCSO has also

implemented Ultraviolet Germicidal Irradiation (UVGI) technology to supplement




                                          27
cleaning in the jail environment. (Exhibit C). This technology has become routinely

used in a variety of industries to combat COVID-191.

        The OCSO has implemented the CDC recommendation for posting signage

throughout the facility. (Exhibit C). In addition, Monday through Friday, each

housing area in the facility is visited by a doctor or nurse practioner at which time

they are constantly interacting with the inmate population and providing lengthy

verbal education regarding the importance of self-reporting COVID-19 symptoms.

Id pgs. 11& 12 of 27; (Exhibit F, ¶ 4).

        Inmates are given, free of charge, individual bar soap, running water and towels

to wash frequently consistent with CDC recommendations. (Exhibit B, ¶ 5). While

Plaintiffs would have the OCSO provide hand sanitizer to inmates, the CDC

recognizes the inherent danger of inmate intoxication posed by giving inmates a

product containing 60% or more alcohol by volume. This is why the CDC only

recommends hand sanitizer if there is no “soap and water” available to the inmates

and only if security concerns allow. Id pg. 8 of 27. The principal security concern for

dispensing hand sanitizer to inmates is “inmate intoxication.” Mixing salt with hand

sanitizer is known to convert the semi liquid sanitizer to a liquid form for ease of

1
 For example, see; Effects of Ultraviolet Germicidal Irradiation (UVGI) on N95 Respirator Filtration Performance and
Structural Integrity, J Occup. Environ Hyg. 2015; 12(8): 509–517; N95 Filtering Facemask Respirator Ultraviolet
Germicidal Irradiation (UVGI) Process for Decontamination and Reuse; Nebraska Medicine, John J Lowe, Katie D
Paladino, et al.

                                                        28
consumption. In October of 2019, inmates were found to have consumed hand

sanitizer mixed with rock salt, antifreeze and Kool Aid®. One of the seven (7) was

found breathing but unresponsive, even to painful stimuli. (Exhibit D). He was lifted

from his top bunk and immediately transported by ALS to the McLaren Oakland

Emergency Department. (Exhibit D). Poison control advised the remaining six (6)

were to be monitored over the next several hours. (Exhibit D).

      In accord with CDC guidelines, the OCSO has implemented a new “pre-intake

screening” practice which includes identifying new inmates with COVID-19

complaints and taking all new inmates’ temperature. Id pg. 11 of 27. Consistent with

the guidelines, OCSO further segregates all new inmates for fourteen (14) days to

determine if they develop COVID-19 symptoms or later test positive. Id pg. 15 of 27;

(Exhibit B ¶ 3). The OCSO also provides all inmates as well as new arrestees with a

letter explaining the concerns and policies governing COVID-19 protections in the

jail. (Exhibit H).

      The CDC guidelines expressly recognize the impracticality of providing six (6)

feet of spacing for social distancing in correctional facilities. The guidelines provide

that this strategy [six (6) foot spacing] will have to “…be tailored to the individual

space in the facility…” and “[n]ot all strategies will be feasible in all facilities…”

Consequently, the six (6) foot spacing is only one of several strategies that may be

                                          29
considered for implementation. Id pg. 12 of 27. The OCSO has implemented several

CDC strategies to reduce transmission by; limiting recreational activities, providing

outside catered meals in the housing units or cells, suspending group programs and

reducing the number of inmates in group cells where room and classification permit.

Id; (Exhibit B, ¶ 3).

       Long before the subject litigation, the OCSO closed one pod to provide for

overflow of newly arrested inmates to allow them fourteen (14) days quarantine,

together with the separation of these new inmates into pairs of two. (Exhibit B, ¶ 3).

Extraordinary efforts have been made to both reduce overall jail occupancy as well

as reduce the number of inmates in group cells. Jail occupancy in joint cells has been

reduced by 56%. The remaining jail population consists of single and double cell

occupancy. (Exhibit I]).

       The OCSO began its efforts to prevent and managed against the spread of

COVID-19 in compliance with CDC recommendations and as a part of its own

independent policies long before this litigation2.




       2

In addition to the affidavits of Childs and Warren, attached as Exhibit M is the Affidavit of Sgt.
Ryan Terry which sets forth the efforts to prevent COVID-19 transmission in the East Annex. The
Court should be aware that the East Annex has not experienced a single positive case of COVID-19.

                                               30
MANAGEMENT

         Consistent with CDC guidelines, the OCSO has been “medically isolate[ing]”

all inmates diagnosed with COVID-19 [Id pgs. 16 of 27], and “quarantine[ing]” all

inmates with any symptoms of COVID-19 [Id pgs.20 of 27] regardless of their status

in the jail3. All medically isolated or quarantined inmates remain in their cohort until

CDC related criteria have been met or they are eligible for release4. Id pgs. 18 & of

27. Simply put, OCSO has taken extraordinary efforts to comply with the available

CDC guidelines at a time of national pandemic. As such, the Court’s determination

that Plaintiffs’ have shown a strong likelihood of success contained a palpable defect

and should be reversed.

III.     This Court Lacks Authority to Enter An Order Releasing Inmates
         From Oakland County Jail

         In regard to a prisoner’s claims regarding conditions and confinement while

incarcerated, the United Stated District Court for the Western District of Michigan

recently noted:

         The United States Supreme Court has explained that "[f]ederal law
3
  The CDC recognizes that Correctional and Detention facilities often lack the physical ability to provide single cell
locations for medical isolation and/or quarantine. Consequently, the CDC provides that confirmed COVID cases can
be “medically isolated” as a “…cohort, in a large, well ventilated cell with solid walls but without a solid door. Id
pgs. 16 of 27. Quarantined inmates can be maintained in as a “...cohort in a multi person cell without a solid wall or
solid door…” Id pgs. 21 of 27
         4

          However, it is not feasible to obtain two (2) negative tests in 24 hours pursuant to guidelines because of the
         unavailability of test kits.

                                                          31
      opens two main avenues to relief on complaints related to imprisonment:
      a petition for habeas corpus, 28 U.S.C. § 2254, and a complaint under
      the Civil Rights Act of 1987, Rev. Stat. § 1979, as amended, 42 U.S.C.
      § 1983." Muhammad v. Close, 540 U.S. 749, 750 (2004) (per curiam).
      Causes of action arising from the conditions and circumstances of
      confinement are brought through claims under § 1983 and are subject to
      various procedures and consequences set forth in the Prison Litigation
      Reform Act (PLRA). See id.; Moran v. Sondalle, 218 F.3d 647, 649 (7th
      Cir. 2000) (per curiam). Challenges to the validity and duration of a
      conviction are brought through habeas applications and are subject to
      different procedures and consequences set forth in the Antiterroism and
      Effective Death Penalty Act (AEDPA). See Muhammad, 540 U.S. at
      750; Moran, 218 F.3d at 649. Because the requirements for the two
      types of lawsuits are different, the Seventh Circuit explained that it was
      "important to classify [the] cases correctly." Moran, 218 F.3d at 649.


      The Seventh Circuit also noted that prisoners "may be tempted to choose
      one route rather than another to avoid" the various procedures and
      consequences set forth in the two statutes. Moran, 218 F.3d at 649. A
      "hybrid" action involving both types of claims "presents significant
      problems and courts must be on guard for attempts to use § 1983" to
      avoid the restrictions contained in the AEDPA. Spencer v. Barret, No.
      14-10823, 2015 WL 4528052, at *4 (E.D. Mich. July 27, 2015). Where
      prisoner have sought to bring a hybrid habeas and civil rights claims,
      courts have directed the prisoners to file separate actions. See, e.g., Kirk
      v. Jablonski, No. 18-cv-288, 2019 WL 1283009, at *1 (D.N.M. Mar. 20,
      2019).

Dunbar v. Rozen, No. 1:18-CV-617, 2019 WL 3213757, at *2 (W.D. Mich. July 17,

2019) (attached as Exhibit J).

      1.     The Conditions of the PLRA Are Not Satisfied

      The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e, incorporates


                                          32
the provisions of 18 U.S.C. § 3626, titled “appropriate remedies with respect to prison

conditions.” Pursuant to this section, “prospective relief in any civil action with

respect to prison conditions shall extend no further than necessary to correct the

violation of the Federal right of a particular plaintiff or plaintiffs.” 18 U.S.C. §

3626(a)(1). Courts are instructed “to give substantial weight to any adverse impact

on public safety or the operation of the criminal justice system caused by the relief.”

Id. “Civil action with respect to prison conditions” is defined as “any civil proceeding

arising under Federal law with respect to the conditions of confinement and the

effects of actions by government officials on the lives of persons confined in prison”

but explicitly “does not include habeas corpus proceedings challenging the fact or

duration of confinement in prison.” 18 U.S.C. § 3626(a)(2).

      Importantly, the PLRA sets forth procedures for consideration of a “prisoner

release order.” 18 U.S.C. § 3626(a)(3). A “prisoner release order” includes “any

order, including a temporary restraining order or preliminary injunctive relief, that has

the purpose or effect of reducing or limiting the prison population, or that directs the

release from or nonadmission of prisoners to a prison.” 18 U.S.C. § 3626(g)(4). A

court may not enter a “prisoner release order” unless it “has previously entered

an order for less intrusive relief that has failed to remedy the deprivation of the

Federal right sought to be remedied” and “the defendant has had a reasonable

                                           33
amount of time to comply with the previous court orders.” 18 U.S.C. §

3626(a)(3)(i)-(ii). Once these conditions have been satisfied, only a three-judge panel

can consider and issue a “prisoner release order” once it has determined by clear and

convincing evidence that “crowding is the primary cause of the violation of a Federal

right” and “no other relief will remedy the violation.” 18 U.S.C. § 3626(a)(3)(E)(i)-

(ii); Brown v Plata, 563 US 493, 512 (2011); Money v Pritzker, - - - F. Supp. 3d - - -

, 2020 WL 1820660 (N.D. Ill, April 10, 2020).

      Courts have routinely denied plaintiffs request for a prison release order due

to concerns related to COVID-19 in accordance with the conditions set forth in the

PLRA. In Money, supra, the court denied plaintiffs’ request to be released from the

Illinois Department of Corrections due to alleged concerns regarding the inmates’

safety and wellbeing during the COVID-19 pandemic. Id at *1. In its Opinion and

Order denying plaintiffs’ requested relief, the court held:

       The upshot is that the PLRA prevents this Court from granting the
      temporary restraining order on the Section 1983 claim, for a number of
      reasons. First, the statute provides that “no court shall enter a prisoner
      release order unless * * * a court has previously entered an order for less
      intrusive relief that has failed to remedy the deprivation of the Federal
      right,” and the defendants have “had a reasonable amount of time to
      comply with the previous court orders.” 18 U.S.C. § 3626(a)(3)(A)(i),
      (ii). Here, there is no such “previous court order[ ].” Id. Second, the
      statute provides that “only” a “three-judge court” can enter a prisoner
      release order. 18 U.S.C. § 3626(a)(3)(B). So, this Court, standing
      alone, lacks the authority to issue any order that has the “purpose

                                          34
      or effect of reducing or limiting the prison population.” Id.; 18
      U.S.C. § 3626(g)(4).
Id at *14 (emphasis supplied).

      Similarly, in Coleman & Plata v Newsom, 2020 WL 1675775 (E.D. Cal April

4, 2020), plainitffs sought an order directing the Governor of California and other

state officials to release categories of inmates who were low-risk, non-violent and/or

close to their release dates and to “release or relocate inmates who, because of their

age or other medical conditions, are at a high risk of developing a severe form of

COVID-19.” Id at *3. In denying plaintiffs’ request, the court noted plaintiffs could

not satisfy the PLRA’s “prior order requirement because there have not yet been any

orders requiring Defendants to take measures short of release to address the threat of

the virus; nor have Defendants had a reasonable time to comply.” Id at *4.

      Just as in Money and Coleman, supra, the PLRA is implicated in the instant

case because Plaintiffs’ Petition for Habeas Corpus seeks a “prisoner release order.”

Specifically, Plaintiffs’ Petition for Habeas Corpus requests an order to “release all

Medically Vulnerable Petitioners/Plaintiffs and Subclass Members of transferring

them to home confinement.” (Plaintiff’s Petition, p. 67). Also similar to Money and

Coleman, Plaintiffs’ request has no legal support and similarly has no likelihood of

success. Prior to Plaintiffs’ habeas petition, no court has ever entered an order for


                                         35
“less intrusive relief.” 18 U.S.C. 3626(a)(3)(A)(i); Gillette v Prosper, 858 F3d 833,

837 (3d Cir. 2017). Just as the Money court held when facing concerns related to

COVID-19, “there is no such ‘previous court order.’” Money, at *14. Because no

prior order has been entered, it is impossible for Plaintiffs to show that Defendants

had a “reasonable amount of time to comply with the prior court orders.” Id; 18

U.S.C. 3626(a)(3)(A)(ii). Thus, Plaintiffs cannot show that either requirement of the

PLRA is satisfied. Moreover, even if Plaintiffs could show the requirements were

satisfied, this Court alone would not have the authority to order release of Plaintiffs

or any other inmates of Oakland County Jail. Instead, a three judge panel would need

to consider the requested “prisoner release order” after making a determination that

there is clear and convincing evidence that “crowding” is the primary cause of

constitutional violation and no other relief is sufficient. 18 U.S.C. § 3626(a)(3)(E)(i)-

(ii). Simply put, just as the Money court held, “this Court, standing alone, lacks the

authority to issue any order that has the ‘purpose or effect of reducing or limiting the

prison population.’” Therefore, to the extent the Court’s Opinion and Order

contemplated possible release of Plaintiffs and/or other inmates at Oakland County

Jail (see Opinion and Order p. 7), it contained a palpable defect and was inconsistent

with established authority. Consequently, the Order should be reconsidered and set

aside.

                                           36
IV.   Plaintiffs’ Have Failed to Exhaust Required Available State Remedies

      In addition to the PLRA precluding Plaintiffs’ request for release, their petition

for writ of habeas corpus has no likelihood for success because Plaintiffs failed to

exhaust the requisite available state remedies prior to filing the instant action.

Pursuant to 28 U.S.C. § 2254(b)(1):

      An application for writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      unless it appears that - (A) the applicant has exhausted the remedies
      available in the courts of the State; or (B)(i) there is an absence of
      available State corrective process; or (ii) circumstances exist that render
      such process ineffective to protect the rights of the applicant.

See also, O’Sullivan v Boerckel, 526 US 838, 845 (1999). The exhaustion

requirement “serves to minimize friction between our federal and state systems of

justice by allowing the State an initial opportunity to pass upon and correct alleged

violations of prisoners’ federal rights. Duckworth v Serrano, 454 US 1, 3 (1981).

Moreover, the Sixth Circuit has held, “ [A] federal habeas petitioner “must first

exhaust the remedies available in state court by fairly presenting his federal claims

before the state court; the federal court will not review unexhausted claims.” Irick v

Bell, 565 F3d 315, 323 (6th Cir.2009)(citations and quotations omitted). “ A federal

court will not review claims that were not entertained by the state court due to ... the

petitioner's failure to raise those claims in the state courts while state remedies were


                                          37
available....” Id at 323-324 (citations and quotations omitted). This includes

presentation of the claims to the state appellate courts where review is discretionary

and part of the ordinary appellate procedure in the state. O’Sullivan, 526 US at 847.

“Where state remedies remain available to the habeas petitioner who has not fairly

presented his constitutional claim(s) to the state courts, the exhaustion doctrine

precludes a federal court from granting him relief on that claim,..” Perruquet v Briley,

390 F3d 505, 514 (7th Cir. 2004).

       The Money, supra, the court applied the exhaustion requirements to a situation

involving plaintiffs who sought release due to concerns related to the COVID-19

pandemic. In Money, the court dismissed plaintiffs’ habeas petition holding that

plaintiffs’ failed to raise their claims in the state courts. The court noted that the state

courts were available for emergency matters. Id at *21. Notably, the court held, “[T]o

be sure, exhaustion requirements can (and should) be waived when relief is truly

unavailable. But waiving them here - when state courts clearly were available...would

turn the habeas system upside down.” Id at *22.

       Just as in Money, Plaintiffs in the instant action attempt to “turn the habeas

system upside down” through their blatant disregard of available state remedies. Id.

Plaintiffs have not and cannot show that they pursued their claims in any state court

prior to filing the instant action. This alone is fatal to Plaintiffs’ habeas petition. 28

                                            38
U.S.C. § 2254(b)(1); Irick, supra. While it is anticipated Plaintiffs may argue that the

state courts in Michigan are not available, this argument is without merit. The

Oakland County Circuit Court has entered multiple orders indicating it remains

available to handle “emergency matters.” (See Exhibit K, Oakland County Court

Administrative Order, “[T]his Order is amended to continue emergency

procedures...”). The Oakland County Circuit Court’s Order is consistent with the

Michigan Supreme Court’s Administrative Order dated March 15, 2020 which states,

“Trial Courts may adjourn...any criminal maters where the defendant is not in

custody; where a criminal defendant is in custody, trial courts should expand the use

of videoconferencing when the defendant consents.” (Exhibit L, Order). Indeed,

Oakland County Circuit Court remains available to handle non-emergency matters as

well. (See Exhibit K, “[N]on-emergency matters may be heard by audio or video

conferencing...”). Simply put, Oakland County Circuit Court, and the available

appeals court in Michigan remain available to hear emergency and non-emergency

related issues. Despite the availability of the state courts, Plaintiffs failed to raise their

claims in state court prior to filing the instant action. Therefore, Plaintiffs habeas

petition contains a significant procedural defect and has no likelihood of success as

required in order for the Court to enter a TRO. Once again, to the extent the Court’s

TRO contemplates release of Plaintiffs and/or any subclass of same from Oakland

                                             39
County Jail, it contains a palpable defect and should be reconsidered and ultimately

set aside.

V.    Closing Comments

      Of course, Plaintiffs’ counsel knows that neither this Court nor the Oakland

County Sheriff has the authority to release inmates once detained in the jail. Had

Plaintiff’s counsel reached out in good faith to Sheriff Bouchard or his

representatives they would have discovered the Sheriff’s department had already

undertaken to seek compassionate releases of inmates considered at risk. Plaintiffs’

could have disclosed to this court and to the media in their press release that in March

of this year, before any inmate tested positive for COVID-19, Sheriff Bouchard

directed Major Charles Snarey to compile a list of medically vulnerable inmates to

be evaluated for compassionate release. On March 30, 2020, the nursing staff

prepared letters for submission to various Oakland County judges seeking the release

of some inmates considered “at risk”. For reasons known only to the respective

judges, some but not all “at risk” patients were released from the jail by court order.

This information is being compiled and will be submitted to the court in a subsequent

brief. Sheriff Bouchard is continuing to evaluate all new arrestees who have been

housed in the jail since the original evaluation. Those deemed appropriate will be

referred to the appropriate judge to be considered for compassionate release.

                                          40
      Finally, Defendants would be remiss if they did not address the immediate

negative consequences of this Court entering its TRO late Friday afternoon. Almost

immediately upon entry of the Order, Plaintiffs’ attorneys issued a press-release

regarding the Order and throughout the course of the weekend missed no opportunity

to defame Sheriff Bouchard. As this Court can see from the extensive evidence

presented in this Brief, the Court’s conclusion that “Oakland County has not imposed

even the most basic safety measures recommended by health experts...” could not be

further from the truth. As a result, Plaintiffs’ attorneys disparaging comments in the

media regarding Sheriff Bouchard are outrageous and one could argue are politically

motivated.

      It is anticipated that Plaintiffs’ attorneys might argue that there was no damage

to Sheriff Bouchard by the entry of the TRO because he is already executing the

specific provisions of the TRO. However, this would be a disingenuous argument at

best. The actions of the Plaintiffs’ attorneys over the weekend have the potential of

causing significant damage to the trust that exists between Sheriff Bouchard and the

residents of Oakland County whom Sheriff Bouchard has served as their Sheriff for

over 20 years. Sheriff Bouchard has received numerous national awards recognizing

his excellence in serving as Oakland County Sheriff. In addition, and perhaps most

important in today’s political environment, he has served the County without any hint

                                          41
of impropriety or public scandal. Finally, as the Court can see from the evidence set

forth in this Brief, his actions in light of the COVID-19 crisis have saved lives and

not risked lives. Not a single Oakland County inmate has had the need to be

hospitalized, nor has an Oakland County inmate died as a result of COVID-19

exposure.

      Where does Sheriff Bouchard go to reclaim his reputation in today’s

Twitter/Instagram/Facebook driven society?

                             RELIEF REQUESTED

      WHEREFORE, Defendants respectfully request that this Honorable Court

rescind its April 17, 2020, Opinion and Order granting Plaintiffs’ Motion for

Temporary Restraining Order and scheduling a hearing for April 24, 2020 wherein

Defendants are required to take measures prior to the hearing regarding the identity

of “class members” for the reasons set forth above.

                                Respectfully submitted,

                                POTTER DeAGOSTINO O’DEA & CLARK

                                s/ STEVEN M. POTTER (P33344)
                                Attorney for Defendants
                                2701 Cambridge Court, Suite 223
                                Auburn Hills, Michigan 48326
                                (248) 377-1700
Dated: April 20, 2020           spotter@potterlaw.com

                                         42
                                   CERTIFICATE OF SERVICE

I hereby certify that on April 20, 2020, I electronically filed the foregoing paper with the Clerk of the
Court using the ECF system which will send notification of such filing to the attorneys of record, and
I hereby certify that I have mailed by United States Postal Service the paper to the following non-ECF
participants: N/A.

                                      /s/ STEVEN M. POTTER (P33344)
                                      Attorney for Defendants
                                      2701 Cambridge Court, Suite 223
                                      Auburn Hills, Michigan 48326
                                      (248) 377-1700
                                      spotter@potterlaw.com




                                                  43
